299 F.2d 573
CORREA & TIRADO, Defendant, Appellant,v.Arthur J. GOLDBERG, Secretary of the United StatesDepartment of Labor, Plaintiff, Appellee.
No. 5857.
United States Court of Appeals First Circuit.
Feb. 20, 1962.

Appeal from the United States District Court for the District of Puerto Rico; Aloysius J. Connor, Judge.
Walter L. Newsom, Jr., San Juan, P.R., with whom Enrique Cordova Diaz and Brown, Newsom & Cordova, San Juan, P.R., were on brief, for appellant.
Morton Liftin, Asst. Sol., Washington, D.C., with whom Charles Donahue, Solicitor of Labor, Beate Bloch, Attorney, Washington, D.C., and Kenneth P. Montgomery, Regional Attorney, San Juan, P.R., were on brief, for appellee.
Before WOODBURY, Chief Judge, and ALDRICH and GANEY,1 Circuit judges.
PER CURIAM.


1
One week before this case was set for trial plaintiff filed a motion for summary judgment, the granting of which it can support only by asking the court to take judicial notice of such generalities as would raise a broad and possibly non-existent issue similar to the one we declined to pass upon unnecessarily in Compania De Ingenieros Y Contratistas, Inc. v. Goldberg, 1 Cir., 1961, 289 F.2d 78, but two weeks before.  The plaintiff should know that it is wasted effort to lead a reluctant horse to water.


2
Judgment will be entered vacating the judgment and restraining order of the District Court and remanding the action for further proceedings not inconsistent herewith.



1
 Sitting by assignment